Prospectus Supplement No.6 to Prospectus dated July 12, 2007 Registration No. 333-143310 Filed pursuant to Rule 424(b)(3) GOLDEN PHOENIX MINERALS, INC. Supplement No. 6 To Prospectus Dated July 12, 2007 This Prospectus Supplement No.6 supplements our Prospectus dated and filed July 12, 2007 with the Securities and Exchange Commission ("SEC"); and our Prospectus Supplement No. 1 filed August 22, 2007 with the SEC; and our Prospectus Supplement No. 2 filed January 30, 2008, with the SEC; and our Prospectus Supplement No. 3 filed February 12, 2008 with the SEC; and our Prospectus Supplement No. 4 filed April 10, 2008 with the SEC; and our Prospectus Supplement No. 5 filed May 19, 2008 with the SEC; and includes the attached
